Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-14, 16-18 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard R. Peters on 3/1/2021.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.      A computerized method of a managing an online social network comprising:
 
providing an online social network, wherein the online social network comprises a set of nodes, wherein each node represents a user and a set of relationships between each node;
 
managing a private profile setting in the online social network by:
 
in the settings of [[a]]the user’s dashboard of the online social networking-computing, providing the user an option to change to a private user from a public user;
 
detecting that the user has selected to be a private user; and

assigning a unique networking-computing platform identifier to the private user, wherein the unique networking-computing platform identifier is required to search for the private user in the online social network, wherein the private user cannot make any comment to another user’s post, and wherein the private user is enabled to like the user’s post; and wherein when the private user likes a post, all other members can see the like, and that the like was made by an anonymous private user without showing an identity of the private user .

 
2.      The computerized method of claim 1, wherein the online social network provide a share option for [[a]]the private user that is limited to only a network of connections to the private user.
 
3.      The computerized method of claim 2, wherein a second user who is not connected to the private user receives a specified message stating that the private user’s profile is in a private state.

4.      The computerized method of claim 2, wherein the private user changes the unique networking-computing platform identifier when the unique networking-computing platform identifier has been compromised.
 
5.      The computerized method of claim 4, wherein once the private user changes the unique   networking-computing platform identifier to a new 
 
6.      The computerized method of claim 5, wherein the private user can only chat with the network of connections of the private user.
 
      The computerized method of claim 6, wherein the private user cannetwork of connections of the private user.
 
8.      The computerized method of claim 6, wherein a rule is implemented such that no other users   can add [[a]]the private user to any group chat.
 
9.      The computerized method of claim 8, wherein the private user creates a group chat using the network of connections of the private user.
 
10.   The computerized method of claim 9, wherein a post published by the private user is  only be shown in the network of connections of the private user.
 
11.   The computerized method of claim 10, wherein the online social network provides an  online social-networking messenger service.
 
12.   The computerized method of claim 11, wherein the online social-networking messenger  service enables a set of members of the online social network to interact via a chat protocol.

13.   The computerized method of claim 12,_wherein the chat protocol comprises a set of  private chat messages between the private user and another member that are not visible to any other user of the online social-networking messenger service.
 
14.   The computerized method of claim 13, wherein a world option is shown when the private user makes the post.
 
15.   (cancelled).
 
16.   The computerized method of claim 14, wherein the online social network aggregates a set of data about each user of the online social network.
 
   The computerized method of claim 16, wherein the online social network enables a third party to purchase access to the set of data about each user of the online social network for a specified monetary price.
 
18.   18. The computerized method of claim 16, wherein the online social network provides a portion of a specified monetary price to each user of the online social network with data in the set of data about each user of the online social network.

	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, detecting that the user has selected to be a private user, and assigning a unique networking-computing platform identifier to the private user, wherein the unique networking-computing platform identifier is required to search for the private user in the online social network, wherein the private user cannot make any comment to another user’s post, and wherein the private user is enabled to like the user’s post, and wherein when the private user likes a post, all other members can see the like, and that the like was made by an anonymous private user without showing an identity of the private user in light of other features described in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
March 1, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447